Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Detailed Action
Restriction/Election Requirement

This application contains claims directed to the following patentably distinct species:
Species I: embodiment I as seen in FIGS. 7-8.
Species II: embodiment II as seen in FIGS. 9.
Species III: embodiment III as seen in FIG. 10.
Species IV: embodiment IV as seen in FIG. 11-12.
Species V: embodiment V as seen in FIG. 13.
Species VI: embodiment VI as seen in FIG. 14.
Species VII: embodiment VII as seen in FIG. 15.
Species VIII: embodiment VIII as seen in FIG. 16.
Species IX: embodiment IX as seen in FIG. 17.
Species X: embodiment X as seen in FIG. 18.
Species XI: embodiment XI as seen in FIG. 19.
Species XII: embodiment XII as seen in FIG. 20 and 29.
Species XIII: embodiment XIII as seen in FIG. 21-22.
Species XIV: embodiment XIV as seen in FIG. 23.
Species XV: embodiment XV as seen in FIG. 24.
Species XVI: embodiment XVI as seen in FIG. 25.
Species XVII: embodiment XVII as seen in FIG. 26.
Species XVIII: embodiment XVIII as seen in FIG. 27.
Species XIX: embodiment XIX as seen in FIG. 28.
Species XX: embodiment XX as seen in FIG. 29.
The species are independent or distinct because they are mutually exclusive. Specifically, Species I the first input/output pins 315 in first area 310A, the second input/output pins 325 in second area 310B, the first and second areas are alternatively disposed. Species II the first input/output pins 415 in both first and second areas, the second input/output pins 425 in both first and second areas, relatively greater width in the first direction. Species III the first input/output pins 415 in both first and second areas, the second input/output pins 425 in both first and second areas, relatively greater width in the second direction. Species IV the first and second input/output pins in first areas. Species V the input/output areas 610 to 630 may include first circuit area 610A, 620A and 630A, and second circuit areas 610B, 620B and 630B, respectively. Species VI a plurality of input/output areas IOC and bumps BUMP are disposed in the input/output ring, and the input/output areas IOC and the bumps BUMP may be connected by upper wiring patterns RDL. The input/output areas IOC may be disposed along the plurality of lines L1 to L6, and at least one of the bumps BUMP may be disposed to overlap at least a portion of the input/output areas IOC. Species VII a plurality of input/output areas IOC and bumps BUMP are disposed in the input/output ring, and the input/output areas IOC and the bumps BUMP may be connected by upper 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims there are no generic claims.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

3.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892